DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the Preliminary Amendment filed on 09/04/2020. Claims 1-16 have been presented for examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Oath/Declaration
The Oath/Declaration filed on 09/04/2020 is accepted.
Allowable Subject Matter
After further search and thorough examination of the present application and in view of the prior art of record, claims 1-16 are found to be in condition for allowance.
Independent claims 1 and 2 are allowable because none of the cited references either singular or in combination discloses “… searching a new read voltage by evaluating a shift of the threshold voltage distribution of the memory cells using a predetermined algorithm, the predetermined algorithm comprising performing one or more read operations with one or more predetermined read voltages, which are different from the default read voltage, on the memory cells; and determining the abnormality of the threshold voltage distribution based on the default read voltage and the new read voltage…” 
Independent claims 6 and 8 are allowable because none of the cited references either singular or in combination discloses “… determine an abnormality of the threshold voltage distribution based on the new read voltages; and output a signal indicating a failure of an 
Independent claims 10 and 14 are allowable because none of the cited references either singular or in combination discloses “… determining an abnormality of the threshold voltage distribution based on a difference between the default read voltage and the new read voltage; and 5Atty Docket No.: Po180062HD-C1 App. Ser. No.: 17/012,805determining whether to use read data by the new read voltage in an error correction decoding operation based on the determination of the abnormality....” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be reached on MaxFlex: M-F 5:30 AM-10:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112